DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the RCE filed 9/29/2020.  Claims 1, 3, 6-12, 15-16 and 18-20 are pending and are under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-12, 15-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 18, the recitation of “the potential of the signal of the second power source terminal is a potential to turn off the third transistor and the fourth transistor, and the potential of the signal of the third power source terminal is a potential to reset a gate voltage of the fifth transistor and the sixth transistor” (claim 1, line 40-42; claim 18, lines 54-56) is incorrect thus indefinite.  It is clear from claims 1 and 18, when matching the claimed elements with figure 4 or figure 6 of the present, the second power source terminal (Vss1) is not responsible for turning off the third transistor (T3) and the fourth transistor (T4).  The voltage (signal RST1) applied at the gate electrodes of the third and 
Claims 3, 6-12, 15-16 and 19-20 are indefinite because of the technical deficiencies of claims 1 and 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-12, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105528986 in view of Lou (US 2016/0187917), Xia et al. (US 2017/0092375) and applicant’s cited prior art figures 1-2.


CN986’s figure 1B does not show: (1) a second reset circuit, a second reset terminal and a third power source terminal to reset the pull up node and the output terminal to the third power source terminal during an on and off stages of the display panel; (2) a potential of the second power source terminal (Vss1; figure 4) is less that of the third power source (Vss; figure 4) as called for in claims 1 and 18.

LOU’s figure 4 shows a shift register circuit including a reset circuit (M7, M8) connected to global reset signal (RESET) to provide a low power source terminal to the first node (PU) and the output terminal (GOUT) that are coupled to the output circuit (402) during an on stage of the display panel (see LOU’s figure 5; prior to the start of the shift operation, the global reset signal RESET is at logic high which will turn on the transistors M7 and M8 to reset the first node (PU) and the output terminal (GOUT).

Furthermore, Xia et al.’s figure 6 further teaches a reset circuit (32) can be used to reset  the first node (P node) and the output terminal (OUT) of a shift register to a second power terminal (30) that is larger than the first power terminal (29).  To reset the first node and the output terminal of the shift register to the second power terminal that is 

Regarding the limitation of providing the third power source terminal to the first node and the output terminal during an off stage of the display panel, applicant’s cited prior art figures 1 and 2 teach that during an off stage of the display panel (tXon; figure 2), the reset signal should be at logic high in order to reset the first node and the output terminal in order to achieve an off screen of the display panel.  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to have Lou’s reset signal (i.e., global reset signal) to be at logic high during an off stage of the display panel to reset the first node and the output terminal to a power source terminal in order to achieve an off screen of the display panel as taught by applicant’s cited prior art figures 1 and 2.

Regarding claim 3, CN986’s figure 1B shows the input circuit includes a first transistor (T1); the output circuit includes a second transistor (T3) and a capacitor (C1).
regarding claim 7, CN986’s figure 1B shows the pull down circuit includes a seventh transistor (T9), an eighth transistor (T7), a ninth transistor (T10), a tenth transistor (T8), an eleventh transistor (T5) and a twelfth transistor (T6).

Regarding claim 9, CN986’s shift register is capable of being connected in series with the second reset terminal being global connected to all shift registers as shown in Lou’s figure 3.
Regarding claim 10, CN986’s shift register is capable of being connected in series with a clock signal terminal of an odd stage is connected to a first clock signal terminal and a clock signal terminal of an even stage is connected to a second clock signal terminal which is inverted terminal of the first clock signal terminal.
Regarding claims 11-12, CN986’s figure 1B shows the input circuit includes a first transistor (T1); the output circuit includes a second transistor (T3) and a capacitor (C1).

regarding claim 16, CN986’s figure 1B shows the pull down circuit includes a seventh transistor (T9), an eighth transistor (T7), a ninth transistor (T10), a tenth transistor (T8), an eleventh transistor (T5) and a twelfth transistor (T6).
Regarding claim 18, the recited method steps are seen to be present in the circuit arrangement of CN986, Lou and Xia et al. references as noted above.
Regarding claims 19-20, the circuit arrangement of CN986, Lou and Xia et al. is capable of being used in a gate driving circuit of a display panel.
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105528986 in view of Lou (US 2016/0187917) and Xia et al. (US 2017/0092375) as applied to claim 1 above, and further in view of Jang et al. (US 2012/0269316).

Jang et al.’s figures 6(a) and 6(c) shows an equivalent structure of a pull down control circuit.  The pull down control circuit can be configured with two transistors or four transistors.  A substitution of one circuit for the other will not alter the circuit operation. Therefore, it would have been obvious to person skilled in the art at the time the invention was made to have CN986’s pull down control circuit (T7-T10) with two transistors as being by Jang et al. for the purpose of reducing the number of transistors being used in a circuit.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






3/10/2021/TUAN T LAM/Primary Examiner, Art Unit 2842